Citation Nr: 1624297	
Decision Date: 06/16/16    Archive Date: 06/29/16

DOCKET NO.  09-27 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a left wrist disorder.  


REPRESENTATION

Appellant represented by:	Eric Campbell, OIF Veteran Community 


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel







INTRODUCTION

The Veteran served on active duty from October 1993 to October 1997.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Oakland, California, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In June 2015, the Board remanded this case to the RO for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In June 2015, the Board remanded the issue on appeal to clarify the Veteran's representative and to clarify whether the Veteran wanted a hearing before the Board addressing her service connection claim for a left wrist disorder.  In September 2015, the RO sent a letter to the Veteran requesting clarification on her representative and a Board hearing request.  In November 2015, the RO issued a supplemental statement of the case (SSOC) noting no response had been received from the Veteran.  The SSOC was sent to the Veteran's old representative, California Department of Veterans Affairs.  In April 2016, the Veteran submitted a VA form 21-22a appointing Eric Campbell of OIF Veteran Community as her representative under 38 C.F.R. § 14.630.  The Veteran also submitted a statement withdrawing her request for a Board hearing.  

The Board finds that a new SSOC should be issued to the Veteran's currently designated representative, Eric Campbell of OIF Veteran Community.  As the last SSOC was issued before the Veteran changed representation and mailed to the Veteran's old representative, California Department of Veterans Affairs, the Veteran's new representative has not had an opportunity to review and comment on the file in furtherance of the Veteran's appeal.  Accordingly, upon remand, after the new SSOC is appropriately issued; the Veteran and her current representative, Eric Campbell of OIF Veteran Community, will have the opportunity to present a response to the SSOC.  

It is unfortunate that this case has to be remanded yet again, but due process requirements take precedence for a full and fair adjudication of the claim.

Accordingly, the case is REMANDED for the following action:

1. Re-issue the November 2015 SSOC to the Veteran and her current representative, Eric Campbell of OIF Veteran Community.  If additional pertinent evidence has been received since November 6, 2015, it must be addressed in this SSOC.  The RO is requested to take note if further changes in representation are made. 
 
2. If the benefits sought are not granted, the case should be returned to the Board for appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

